Per Curiam.

The court below, in our opinion, was warranted in the finding as fact that the accident did not arise out of and in the course of the employment and was due to negligence on the part of the employer. The employee sued the employer for the personal injuries sustained due to the latter’s negligence and has recovered as damages a larger amount than could be awarded as workmen’s compensation. It is recognized that where the facts clearly bring the case within the purview of the Workmen’s Compensation Law, the employer as well as the employee is entitled to the benefit of the statute. Basically, however, the statute was adopted for the benefit of workers to give them and their dependents compensation from the employer and the business, as part of the expense of the latter and of the productive cost, and the risk was regarded as social. Previously, the right of recovery by a worker arose solely from a breach of the master’s duty as to care and safeguards and was limited by contractual relationship, assumption of the risks of employment and contributory negligence. These *165hazards prevented recovery in many worthy cases and the injured and dependent were required to seek as charity what they seemed to be entitled to as of right. Undoubtedly, liberal construction of the statute to effectuate its beneficent purposes should be given to enable the injured employee to obtain compensation from the employer for injuries sustained in the course of employment in borderline cases. ¡Nevertheless, we think this employee is entitled to such liberal construction under the circumstances here as will sustain the recovery and judgment in her favor below.
The judgment should be affirmed, with costs.